LAWRENCE, Judge.
Cassandra Dee Cason (Cason) challenges her judgment and sentence for possession of cocaine. Her appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm Cason’s conviction and sentence, but reverse and remand for correction of a scrivener’s error contained in the judgment. The judgment incorrectly cites section 893.13(l)(a) instead of section 893.13(6)(a), Florida Statutes (1993). Accordingly, we REVERSE and REMAND for correction of the scrivener’s error. Cason’s judgment and sentence is affirmed in all other respects.
*987AFFIRM in part; REVERSE and REMAND in part.
ALLEN and MICKLE, JJ., concur.